Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Timothy Lohse, Reg# 35,255, the application has been amended as follows: 
1. (Previously Presented) An audience computing device on which a presentation is delivered by a backend system and displayed to an audience member comprising:
a processor;
a memory;
an application framework that receives a communication manager object via a network connectivity device and executes the communication manager object within the application framework,
wherein the application framework executes at least two communicationin response to identifying a priority of the event for each component; and
a callback mechanism during the presentation to present the presentation to a user of the audience computing device without requiring downloading and installing an application; and
the communication manager object manages interface and display of the presentation via the application framework; and
a widget executed in the application framework that receives an interaction by an audience member of the presentation to capture a buying intent of the audience member that is a buying interest in an item presented to the audience member during the presentation.

8. (Previously Presented) A system for providing an online presentation including a communications console with component aggregation comprising:
a back end computing system comprising a database of communication components and a communication manager object; and
an audience computing device comprising a first application framework, wherein the back end computing devices and the audience computing device are communicatively coupled via a network, the audience computing device receives and executes the communication manager object within the first application framework that registers events from at least two communications components and a presentation component, generates an online presentation in response to identifying a priority of the event for each component and the callback mechanism without requiring downloading and installing an application and captures, using a widget executed in the application framework that receives an interaction by an audience member of the presentation, a buying intent of an audience member that is a buying interest in an item presented to the audience member during the presentation.

14. (Previously Presented) A method for providing an online presentation using a back end computing system comprising a database of communication components and a communication manager object and an audience computing device comprising a first application framework, wherein the back end computing devices and the audience computing device are communicatively coupled via a network, the method comprising:
receiving, at an audience computing device, a communication manager object;
executing, at the audience computing device within the first application framework, the communication manager object to generate an online presentation without requiring downloading and installing an application, the communication manager object registering events from at least two communications components and a presentation component, identifies a priority of each event and determines a callback mechanism to deliver data back to each component;
receiving, at the audience computing device, at least two communication components;
executing, at the audience computing device within the first application framework using the communication manager object, the at least two communication components;
exchanging data between the communication manager object and the at least two communication components in response to identifying the priority of the event for each component and the callback mechanism during the online presentation; and
capturing, by a widget executed in the first application framework that receives an interaction by an audience member of the presentation, a buying intent of an audience member that is a buying interest in an item presented to the audience member during the presentation.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 The prior art of record fails to teach or fairly suggest executing an application framework, communication manager object, and at least two communication components on a device of a client in an audience where items are currently being presenting, in order to generate an online presentation without requiring the client to download and install an application on their device, the communication manager object being utilized to register events from the at least two communications components and a presentation component, on the client device within the audience, exchanging data between the communication manager object and the at least two communication components upon identifying a priority of the event for each component and a callback mechanism during the online presentation of the item on the client device within the audience; and executing a widget in the application framework that receives interaction by the client device within the audience, while the presentation is currently being displayed to the clients within the audience, in order to capture and determine a buying intent of the audience member containing the client device, in which the presentation is being displayed, that has a buying interest in an item presented to the audience member during the presentation, in the specific manner and combinations recited in claims 2-8, 10-15, and 17-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US PG Zuber (US 2010/0241971), which teaches interactive collaboration in an online networking environment;
(ii) 	US PG Pub Pellinat et al (US 2009/0187935), which discloses a conference audience response system receiving purchase interest data from audience members via mobile devices;
(iii) 	NPL document "Creative Collaboration Between Audiences and Musicians in Flock" –Jason Freeman and Mark Godfrey, Taylor & Francis Online, 07/12/2010; and
(iv) 	NPL document "Exploring Multimedia Web Conference" – Suduc et al, Valahia University of Targoviste, Romanian Academy, Informatica Economica, Vol. 13, No. 3, 01/2009.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of executing an application framework, communication manager object, and at least two communication components on a device of a client in an audience where items are currently being presenting, in order to generate an online presentation without requiring the client to download and install an application on their device, the communication manager object being utilized to register events from the at least two communications components and a presentation component, on the client device within the audience, exchanging data between the communication manager object and the at least two communication components upon identifying a priority of the event for each component and a callback mechanism during the online presentation of the item on the client device within the audience; and executing a widget in the application framework that receives interaction by the client device within the audience, while the presentation is currently being displayed to the clients within the audience, in order to capture and determine a buying intent of the audience member containing the client device, in which the presentation is being displayed, that has a buying interest in an item presented to the audience member during the presentation, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220520